Citation Nr: 0829909	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to August 
1989 and from November 1990 to November 1994.  This case 
comes to the Board of Veterans' Appeals (Board) from an 
August 2002 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified at a June 2008 Travel Board hearing 
before the undersigned Veterans' Law Judge and a copy of the 
transcript of that hearing has been made a part of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD as a result of stressors 
incurred in service.  The veteran specifically indicates that 
he witnessed a soldier catching on fire during a refueling in 
February or March 1991 while in southern Iraq, that he served 
on graves registration for only 3 or 4 days and was assigned 
other duties because of his inability to work in that 
capacity, that he drove through what was termed the "Valley 
of Death" wherein bodies were strewn about, and that he 
unloaded the body bags of two people who had stepped on a 
mine.  He claims that he only talked once about these 
incidents, to a chaplain, between 1991 and 1994 but that he 
was reprimanded for missing formations on occasion which was 
a result of his inability to sleep after witnessing the 
above-described events.  The RO attempted to verify some of 
the above events but with such general statements from the 
veteran has been unable to verify the veteran's involvement 
with any of the above stressors.  The veteran's full service 
personnel records (his 201 file) must be sought prior to 
adjudication in a further attempt to verify any of the above-
described stressors.  In addition, the unit records from 
February through March 1991 for 266 Combat Supply Company 
should be obtained in a similar attempt.

The veteran claims that he has received treatment at VA 
Medical Centers (VAMCs) in Birmingham and Tuscaloosa and from 
a Vet Center in Birmingham.  While some of these treatment 
records have been associated with the claims file, including 
records indicating treatment for diagnosed PTSD, not all from 
2002 to the present date have been made available and those 
outstanding records must be sought prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Request any additional available 
service medical and service personnel 
records for the veteran during his period 
of active military duty.  The request for 
personnel records should include the most 
encompassing search possible for any and 
all available personnel records including 
performance reports, disciplinary actions 
and anything else in addition to the usual 
"201 file."

2.  Obtain the unit records for 266 Combat 
Supply Company for February through March 
1991.

3.  Once the above-requested information 
has been received, the RO must prepare a 
list of the veteran's reported stressors.  
This list, with the above-requested 
information, must again be forwarded to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification 
of the stressors.  If the stressors cannot 
be verified, it must be so stated, in 
writing, for the record.

4.  Obtain the veteran's VA treatment 
records from the VAMCs in Birmingham and 
Tuscaloosa and from the Vet Center in 
Birmingham from 2002 through the present 
date.

5.  If, and only if, the veteran's 
stressors are verified, a VA examination 
must be conducted.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must provide a definitive 
diagnosis for any psychiatric disorders 
present, and must indicate whether any 
verified in-service stressor was 
sufficient to result in PTSD, if 
diagnosed.  All indicated special studies 
deemed necessary must be conducted.  A 
complete rationale for any opinions 
expressed must be provided.

6.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

